Case: 13-12068    Date Filed: 12/17/2013   Page: 1 of 2


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 13-12068
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:11-cv-03591-TWT

JC&C INCORPORATED,
a Georgia corporation,
LAWRENCE JAMES HELFRICH,
a natural person,
JEANNE MARIE HELFRICH,
a natural person,

                                            Plaintiffs - Appellants,

                                 versus

PEERLESS INDEMNITY INSURANCE COMPANY,
a foreign insurance company,

                                            Defendant - Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                          (December 17, 2013)
              Case: 13-12068    Date Filed: 12/17/2013   Page: 2 of 2


Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      This is a suit on a fire insurance policy. The insurance company, Peerless,

denied coverage on the grounds, among others, that plaintiffs, JC&C and James

and Jeanne Marie Helfrich, made material misrepresentations and failed to produce

requested documents, thereby voiding the policy’s coverage.

      Following discovery, Peerless moved the District Court for summary

judgment. The court granted the motion and gave Peerless judgment. Plaintiffs

now appeal arguing that material issues of fact precluded summary judgment. The

District Court rejected their argument, and we do as well.

      AFFIRMED.




                                         2